                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

REPRODUCTIVE HEALTH SERVICES OF               )
PLANNED PARENTHOOD OF THE ST. LOUIS )
REGION, INC., et al.,                         )
                                              )
      Plaintiffs,                             )
                                              )               Case No. 2:19-cv-4155-HFS
v.                                            )
                                              )
MICHAEL L. PARSON, in his official capacity   )
as Governor of the State of Missouri, et al., )
                                              )
      Defendants.                             )

            STATE DEFENDANTS’ LIST OF SUPPLEMENTAL AUTHORITIES
                     FOR REFERENCE AT ORAL ARGUMENT

       Pursuant to the Court’s Additional Scheduling Order of August 6, 2019, Doc. 30, at 1, the

State Defendants provide the following list of supplemental authorities likely to be referenced at

oral argument that were not previously cited in the briefing. All of these citations address points

raised for the first time in Plaintiffs’ Reply brief and supporting Declarations, filed on Friday,

August 23, 2019.

       1.       City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 764 n.9 (1988) (“When

no single rationale commands a majority, the holding of the Court may be viewed as that position

taken by those Members who concurred in the judgment on the narrowest grounds.”) (citation,

alternation, and quotation marks omitted).      This citation addresses Plaintiffs’ argument the

plurality opinion in Singleton v. Wulff, 428 U.S. 106 (1976), is controlling, instead of the narrower

opinion of Justice Stevens that provided the fifth vote for the result, id. at 121-22 (Stevens, J.,

concurring in part).




                                                 1

            Case 2:19-cv-04155-HFS Document 48 Filed 08/26/19 Page 1 of 4
       2.       Williams-Yulee v. Florida Bar, 135 S. Ct. 1656, 1670 (2015) (holding that the

Constitution “imposes no freestanding ‘underinclusiveness limitation,’” and that “[a] State need

not address all aspects of a problem in one fell swoop; policymakers may focus on their most

pressing concerns”); Wagner v. FEC, 793 F.3d 1, 27 (D.C. Cir. 2015) (en banc) (same). These

citations address Plaintiffs’ argument that the Anti-Discrimination Law is underinclusive because

it does not prohibit abortions based on other fetal diagnoses, such as spina bifida.

       3.       Pampered Chef v. Alexanian, 804 F. Supp. 2d 765, 788 (N.D. Ill. 2011) (“In order

to prevent the ‘sandbagging’ that results from belated presentations in reply briefs, issues that

could and should have been raised in an opening brief are waived.”) (quoting Mohamad v. Rajoub,

634 F.3d 604, 608 (D.C.Cir.2011)); Autotech Techs. Ltd. P’ship v. Automationdirect.com, Inc.,

235 F.R.D. 435, 437–38, 441 (N.D. Ill. 2006); FTC v. Neiswonger, 580 F.3d 769, 775 (8th Cir.

2009). These citations address Plaintiffs’ argument that their failure to present any evidence

addressing the fifty specific legislative findings in HB 126 until their Reply brief constituted a fair

reply to the State’s response brief.

       4.       Shannon Thomas Ferrell & Mads F. Bertelsen, ANESTHESIA            AND   ANALGESIA   IN

REPTILES, NAVC Conference 2013 https://www.vetfolio.com/learn/article/anesthesia-and-

analgesia-in-reptiles (collecting sources) (“Sedation and anesthesia are essential components of

the veterinary care of reptiles.”); Stephen J. Divers, Management of Reptiles, MERCK MANUAL –

VETERINARY            MANUAL,            https://www.merckvetmanual.com/exotic-and-laboratory-

animals/reptiles/management-of-reptiles (“Given the improvements in reptile anesthesia, even

manageable reptiles may be preferentially sedated or anesthetized for procedures that would

otherwise take longer to accomplish and cause unnecessary stress or discomfort to the animal. . . .

For more invasive and painful procedures, general anesthesia must be used.”); Paul D. Maclean,



                                                  2

            Case 2:19-cv-04155-HFS Document 48 Filed 08/26/19 Page 2 of 4
The Triune Brain, reprinted in COMPARATIVE NEUROSCIENCE AND NEUROBIOLOGY 126-27 (Louis

N. Irwin, ed. 1988) (noting that a reptile’s brain lacks a limbic system and a neocortex). These

citations address Plaintiffs’ contention that fetal anesthesia serves no pain-relieving purpose during

the second trimester because the fetal cortex is supposedly not sufficiently developed for

“conscious” or “emotional” awareness of pain.

        5.       Twenty-two state statutes enacted since 2010 that prohibit the abortion of pain-

capable fetuses, at or around 20 weeks’ gestation, which address Plaintiffs’ contention that

Missouri’s interest in preventing fetal pain is an “outlier” or “fringe” concern: Ala. Code § 26-

23B-5 (1975); Ariz. Rev. Stat. § 36-2159(B) (2012); Ark. Code § 20-16-1405(a)(1) (2013); Ga.

Code Ann., § 16-12-141(c)(1) (2012); Idaho Code Ann. § 18-505 (2013); Ind. Code § 16-34-2-

1(a)(2) (2013); Iowa Code § 146B.2(2)(a); Kan. Stat. Ann. § 65-6724(a) (2011); Ky. Rev. Stat.

Ann. § 311.781, 311.782; La. Rev. Stat. 40:1299.30.1(E)(1) (2012);Miss. Code Ann. § 41-41-137

(2013); Mo. Ann. Stat. § 188.375; Neb. Rev. Stat. § 28-3,106 (2010); N.C. Gen. Stat. Ann. § 14-

45.1(a) (2015); N.D. Cent. Code §14-02.1-05.3(3) (2013); Ohio Rev. Code Ann. § 2919.201; Okla.

Stat. Ann. tit. 63, § 1-745.5A (2011); S.C. Code Ann. § 44-41-450; S.D. Codified Laws § 34-23A-

69, 34-23A-70; Tex. Health & Safety Code Ann. § 171.044 (2013); W. Va. Code § 16-2M-4(a), §

16-2M-2(7) (2015); Wisc. Stat. §253.107(3) (2015).

        6.       Supplemental Declaration of Dr. Maureen L. Condic (attached as Exhibit A) –

Addresses contentions of Plaintiffs’ expert, Dr. Ralston, regarding fetal pain-capability, provided

for the first time in Plaintiffs’ Reply brief.

        7.       Supplemental Declaration of Dr. Priscilla Coleman (attached as Exhibit B) –

Addresses contentions of Plaintiffs’ experts, Drs. Norton and McNicholas, regarding the effects of

abortion on women’s health, provided for the first time in Plaintiffs’ Reply brief.



                                                  3

             Case 2:19-cv-04155-HFS Document 48 Filed 08/26/19 Page 3 of 4
Dated: August 26, 2019                        Respectfully submitted,

                                              ERIC S. SCHMITT
                                              Attorney General

                                               /s/ D. John Sauer
                                              D. John Sauer, #58721
                                               Solicitor General
                                              Julie Marie Blake
                                              Justin D. Smith
                                              Emily A. Dodge
                                              Missouri Attorney General’s Office
                                              Post Office Box 899
                                              Jefferson City, MO 65102
                                              Tel: (573) 751-8870
                                              Fax: (573) 751-0774
                                              E-mail: John.Sauer@ago.mo.gov

                                              Counsel for the State Defendants



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on August 26, 2019, the foregoing was filed electronically through

the Court’s electronic filing system to be served electronically on counsel for all parties.


                                                      /s/ D. John Sauer




                                                  4

          Case 2:19-cv-04155-HFS Document 48 Filed 08/26/19 Page 4 of 4
